DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 5 recite “wound contract layer.” Examiner believes there is a typographical mistake and the applicant meant to recite “wound contact layer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 10-11 recites the limitations “a third spacer layer” and “a fourth spacer layer”. The limitation “third spacer layer” implies that there is a second spacer layer and a first spacer layer. However, claims 1 and 7 have not disclosed a first and second spacer layers, and, therefore, it remains unclear how a “third spacer layer” should be interpreted. For the instant examination, “third spacer 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askem et al (US 2015/0174304, hereinafter "Askem" ), as evidenced by the Konark Silicons (http://www.konarksilicones.com/electronics-silicone-overmolding/, hereinafter “Konark”) and Michael (https://link.springer.com/article/10.1007/s12633-014-9188-0).
Regarding claim 1, Askem discloses a wound dressing comprising:
a wound contact layer (wound contact layer 246) configured to be positioned in contact with a wound; 
a first area (transmission layer 237 and absorptive layer 236) over the wound contact layer comprising: 
a lower spacer layer (transmission layer 237); and 
an absorbent layer (absorptive layer 236);
a second area (see figure 12A and 13A, the area where pump assembly 232 and batteries 234 are placed) over the wound contact layer comprising a plurality of spacer layers (Paragraph [0292] the pump can be positioned directly over the transmission layer, either embedded within one or more absorption layers) and a negative pressure source and/or electronic components (pump assembly 232) positioned within or between the plurality of spacer layers, wherein the first area is positioned adjacent 
Askem teaches all the claimed structural limitations of the wound dressing kit set forth in claim 1, and the partition is formed by the silicone overmold (paragraph [0418]). However, Askem does not specify that the silicone overmold is an epoxy material. However, Silicone overmold material used in Askem is known to be as an epoxy material, as evidenced by Konark (Silicone molding structure requires curing from silicone material, e.g, self-adhesive liquid silicone. The silicone overmold discloses silicone adhesive and, therefore, an epoxy). Thus, the silicone overmolding material used in Askem is inherently considered as an epoxy.
Regarding claim2, Askem also discloses wherein the epoxy material comprises a flexible hydrophobic material (the silicone overmold discloses the epoxy material above in claim1). 
Although Askem does not explicitly specify that the silicone overmold as claimed would be hydrophobic, silicone overmold material is known to be as an hydrophobic material, as evidenced by Michael (silicone polymer, is known for water repellent material, therefore the silicone material discloses flexible and hydrophobic). Therefore, the silicone overmold material used in Askem inherently considered as a hydrophobic material.
Regarding claim 3, Askem also discloses wherein the epoxy material comprises a silicone adhesive (paragraph [0418], Silicone overmold, also see rejection on claim 1 above, Silicone molding structure requires curing from silicone material, e.g, self-adhesive liquid silicone). 
Regarding claim 6, Askem also discloses one or more user interface components configured to allow a user to operate the negative pressure source and/or electronic components (paragraph [0267], in any the dressing embodiments disclosed herein, a control board and/or user interface, …, can be positioned).
Regarding claim 7, Askem discloses a wound dressing comprising: 
a wound contact layer (wound contact layer 246) configured to be positioned in contact with a wound; 
a first area over (transmission layer 237 and absorptive layer 236) the wound contact layer comprising: 
a lower spacer layer (transmission layer 237); 
an absorbent layer (absorptive layer 236);
a second area over (the area where pump assembly and batteries 234 are placed in figure 13B) the wound contact layer comprising a plurality of layers (Paragraph [0292] the pump can be positioned directly over the transmission layer, either embedded within one or more absorption layers) and a negative pressure source and/or electronic components (pump assembly 232) positioned within or between the plurality of layers (Paragraph [0292] the pump can be positioned directly over the transmission layer, either embedded within one or more absorption layers), 
wherein the first area is positioned adjacent to and horizontally offset from the second area (see figure 13A); and 
wherein at least one or more layers of the plurality of layers of the second area is at least partially coated with a hydrophobic material surrounding the negative pressure source and/or electronic 
a cover layer (Cover layer 244) configured to cover and form a seal over the wound contact layer, the first area, and the second area (paragraph [0233], The cover layer, which can for example be a polyurethane film or any other suitable material having a pressure sensitive adhesive on one side, is substantially gas impermeable, thereby creating a substantially sealed enclosure over the wound)
Regarding claim 8, Askem also discloses the absorbent layer comprises a portion adjacent to the second area (see figure 12A, a portion of the absorbent layers 236 where adjacent to the pump assembly 232) and wherein the portion adjacent to the second area comprises a hydrophobic material (Paragraph [0418], see rejection on claim 2, silicone polymer, is known for water repellent material, therefore the silicone material discloses flexible and hydrophobic). Although Askem does not explicitly specify that the silicone overmold as claimed would be hydrophobic, silicone overmold material is known to be as an hydrophobic material, as evidenced by Michael (silicone polymer, is known for water repellent material, therefore the silicone material discloses flexible and hydrophobic). Therefore, the silicone overmold material used in Askem inherently considered as a hydrophobic material).
Regarding claim 11, Askem also discloses the plurality of layers in the second area comprise a third spacer layer (transmission layer 237 of figure 12A) beneath the negative pressure source and/or electronic components, wherein the third spacer layer and the lower spacer layer are one continuous layer positioned below the absorbent layer and the negative pressure source and/or electronic components and above the wound contract layer (see figure 12A, the transmission layer 237 positioned below the absorbent layers 236 and the pump assembly 232).
Regarding claim 12, Askem also discloses one or more user interface components configured to allow a user to operate the negative pressure source and/or electronic components (paragraph [0267], .
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 10 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Askem .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haggstrom et al (US 2007/0078366) teaches the wound dressing with micro pump inserted in recess. However, the prior art lacks the plurality of spacer layers
Coulthard (2015/0057625) teaches the reduced-pressure dressing includes absorbent pouch and an electronics pouch partitioned by hydrophobic film. However, the prior art lacks the hydrophobic film comprising of an epoxy material.
Hartwell (US 2011/0028918) teaches the wound dressing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781